MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                 Jan 14 2020, 9:07 am
court except for the purpose of establishing
                                                                                 CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald J. Berger                                         Curtis T. Hill, Jr.
Law Office of Donald J. Berger                           Attorney General of Indiana
South Bend, Indiana
                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Malik Gardner,                                           January 14, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-798
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable John Marnocha,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         71D02-1808-F6-802
                                                         71D02-1806-F6-532



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-798| January 14, 2020                     Page 1 of 5
                                          Case Summary
[1]   In May of 2017, Malik Gardner purchased marijuana using counterfeit fifty-

      dollar bills. In June of 2018, the State charged Gardner with two counts of

      Level 6 felony counterfeiting and one count of Class A misdemeanor resisting

      law enforcement. In December of 2018, Gardner was found guilty of

      counterfeiting and resisting law enforcement. Gardner contends that the State

      produced insufficient evidence to sustain his counterfeiting conviction. We

      affirm.



                            Facts and Procedural History
[2]   On May 24, 2017, Gardner met Carlton Gary to purchase marijuana in St.

      Joseph County. In exchange for the marijuana, Gardner gave Gary what

      appeared to be two folded fifty-dollar bills. Sometime thereafter, Gary

      attempted to use one of the fifty-dollar bills to make a purchase from a gas

      station. The clerk noticed that the bill was marked “For Motion Picture Use

      Only,” and after refusing to return the bill to Gary, the clerk and Gary agreed

      that Gary would call law enforcement to report the counterfeit bill. Tr. p. 13.

      When the police officer arrived, Gary informed him that he had received the

      counterfeit bills from Gardner after selling him a pair of shoes. Later that day,

      Gardner was apprehended by police with multiple bills in his possession that

      were also labeled “For Motion Picture Use Only.” Tr. p. 55.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-798| January 14, 2020   Page 2 of 5
[3]   On June 12, 2018, the State charged Gardner with two counts of Level 6 felony

      counterfeiting and one count of Class A misdemeanor resisting law

      enforcement. On December 6, 2018, a jury trial was held, after which Gardner

      was found guilty of one count of counterfeiting and one count of resisting law

      enforcement. On March 27, 2019, the trial court sentenced Gardner to thirty

      months of incarceration with twelve suspended to probation.



                                     Discussion and Decision
[4]   Gardner contends that the State produced insufficient evidence to sustain his

      counterfeiting conviction. When reviewing the sufficiency of evidence to

      support a conviction, we consider only probative evidence and reasonable

      inferences supporting the factfinder’s decision. Young v. State, 973 N.E.2d 1225,

      1226 (Ind. Ct. App. 2012), trans. denied. It is the role of the factfinder, not ours,

      to assess witness credibility and weigh the evidence. Id. We will affirm a

      conviction unless “no reasonable fact-finder could find the elements of the

      crime proven beyond a reasonable doubt.” Id. To convict Gardner of Level 6

      felony counterfeiting, the State was required to prove that Gardner knowingly

      or intentionally made or uttered a written instrument in such a manner that it

      purports to have been made by authority of one who did not give authority.

      Ind. Code § 35-43-5-2(a)(1)(D).1 “Intent is a mental state, and the trier of fact




      1
          Indiana Code section 35-41-2-2 dictates that



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-798| January 14, 2020   Page 3 of 5
      often must infer its existence from surrounding circumstances when

      determining whether the requisite intent exists.” Goodner v. State, 685 N.E.2d
1058, 1062 (Ind. 1997).


[5]   Here, Gardner argues that the State’s evidence is insufficient because it is based

      on the testimony of Gary, who not only lied to police about what he sold

      Gardner but also because he admitted to using illegal substances. This

      argument, however, is nothing more than an invitation to reweigh the evidence

      and judge witness credibility, which we will not do. Young, 973 N.E.2d at 1226.

      That said, the evidence is otherwise sufficient to allow a reasonable factfinder to

      find that Gardner committed counterfeiting. The record indicates that Gardner

      purchased marijuana from Gary using what he purported to be two folded fifty-

      dollar bills, which were subsequently discovered to be marked with a “For

      Motion Picture Only” inscription. The record also indicates that after fleeing

      from police, Gardner was apprehended with additional bills on his person

      matching the serial numbers and “For Motion Picture Only” inscription as the

      bills Gardner gave to Gary. Gardner has failed to establish that the State

      produced insufficient evidence to sustain his conviction for Level 6 felony

      counterfeiting.




              (a) A person engages in conduct “intentionally” if, when he engages in the conduct, it is his
              conscious objective to do so.
              (b) A person engages in conduct “knowingly” if, when he engages in the conduct, he is aware of a
              high probability that he is doing so.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-798| January 14, 2020                     Page 4 of 5
[6]   The judgment of the trial court is affirmed.


      Robb, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-798| January 14, 2020   Page 5 of 5